Willson, Judge.
An indictment for theft, to be sufficient, must allege that the property was fraudulently taken. The allegation that it w as feloniously taken is insufficient. (Sloan v. The State, 18 Texas Ct. App., 225.) In this case, wherein the defendant has been convicted of the theft of a horse, the indictment is fatally defective because it does not allege that the defendant fraudulently took the horse.
The judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.

[Opinion delivered October 10, 1885.]